Exhibit 10.01

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made as of January 1, 2013 by
and between Entercom Communications Corp. (hereinafter referred to as the
“Company” or “we”) and Andrew P. Sutor, IV (hereinafter referred to as
“Employee” or “you”).

1. Employment. The Company agrees to employ Employee as Senior Vice President
and General Counsel.

2. Salary and Benefits. You will be paid a salary as follows:

a. For the period from the date of this Agreement through December 31, 2013 you
will be paid a semi-monthly salary of $10,416.67 (annual rate of $250,000).

b. Commencing January 1, 2014 and each January 1, thereafter, your salary shall
be increased based on your individual performance and Company policy in effect
at the time.

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations. In addition, you will be
eligible to participate in the Company’s 401(k) Plan and you will be provided
with coverage under the Company’s employee benefit insurance plans and any other
benefits generally available to officers of the Company on the same terms as
generally offered to officers of the Company.

3. Annual Incentive Bonus. You will be eligible for annual equity and cash
bonuses with a target amount of $50,000 for the cash portion. The actual amount
of such bonuses will be determined in the sole discretion of the Compensation
Committee of the Board of Directors based on a review of the Company’s
performance and your performance during the fiscal year then ended.
Notwithstanding the forgoing, you must work through the end of the fiscal year
in question to be eligible for the bonus for that year. The amount of the bonus
will be determined and paid as soon as reasonably practicable following the
receipt of the Company’s financial statements for the fiscal year in question,
but in no event later than two and one-half (2  1/2) months following the end of
the fiscal year for which such bonus is earned.

4. Duties. As Senior Vice President and General Counsel you will be responsible
for the general management and supervision of the legal affairs of the Company
and discharge such other duties as may from time to time be assigned by the
Board of Directors, the CFO, the CEO or the President of the Company. You agree
that you will devote your full time and best efforts to the Company’s business
and will not accept any outside employment without the prior written consent of
the Company.

5. “At Will” Employment. It is expressly agreed that Employee’s employment shall
be an employment “at will” and shall be subject to termination at any time with
or without cause and with or without notice at the option of either Employee or
the Company.

6. Termination.

a. The Company may terminate this Agreement at any time for Cause and without
further obligation hereunder.

b. The Company may terminate this Agreement at any time for its convenience and
without Cause. In addition, the following termination shall be deemed a
termination by the Company without Cause.

 

1



--------------------------------------------------------------------------------

c. In the event of a termination of this Agreement by the company without Cause,
subject to the conditions set forth below, the Company shall be obligated to pay
to you on the sixtieth (60th) day after your termination, a one-time payment
equal to six (6) month of your then current salary. Such payment is expressly
conditioned on: (I) your signing a release in form satisfactory to the Company
releasing the Company and all of its officers, directors, employees and agents
from any and all claims or liabilities arising out of your employment and/or the
termination of employment and such release becoming effective prior to the
sixtieth (60th) day following the date of your termination of employment, and
(II) your full compliance with the restrictive covenants contained in Section 7
hereof. Any payments made under this Section 6.c incident to a termination of
employment shall be in lieu of and in satisfaction of all claims for severance,
or other compensation which may otherwise arise upon termination of employment
with the Company except for salary earned through the date of termination and
payment of earned but unused vacation in accordance with Company policy then in
existence.

7. Restrictive Covenants. You agree to the following restrictive covenants:

a. Non-Solicitation. It is understood and agreed that for the one year period
following any termination of your employment with the Company you will not,
without the express prior written permission of the Company, employ under your
direct supervision, offer to employ, counsel a third party to employ, or
participate in any manner in the recommendation, recruitment or solicitation of
the employment of any person who was an employee of the Company on the date of
the termination of your employment or at any time within the 90 days prior
thereto.

b. You agree that a material portion of the covenants of the Company contained
in this Agreement and of the compensation, including any bonuses set forth
herein, benefits and training that you will receive hereunder are consideration
for the restrictions contained in this Section 7. In the event you violate the
restrictive covenants set forth in this Section 7, it is agreed that the time
period for which the restrictive covenant so violated is applicable shall be
extended for a period of one (1) year from the date you cease such violation.
You acknowledge that any violation of the provisions set forth in this Section 7
may cause irreparable harm to the Company. You, therefore, expressly agree that
the Company, in addition to any other rights or remedies which it may possess,
shall be entitled to injunctive and other equitable relief to prevent a breach
of these restrictions.

8. Confidentiality and Intellectual Property Rights. Your position involves a
close and confidential relationship in which you will be privy to proprietary
information of the Company, including without limitation strategic planning,
acquisition and investment analysis, research, consulting reports, computer
programs and sales, technical, legal, financial and programming practices and
data, all of which you agree will be held in the strictest confidence at all
times. All copyright, trademark and/or other intellectual property rights of any
kind developed during the term of this Agreement and relating to or useful in
the Company’s business, or to your duties hereunder (“Works”) shall be deemed a
“work for hire” and shall be and remain the sole and exclusive property of the
Company, and you shall, to the extent deemed necessary or desirable by the
Company, cooperate and assist the Company in perfecting, filing and recording
any such rights. To the extent that any Works are not deemed “work for hire”,
Employee hereby assigns all of the Employee’s rights in such Works to the
Company and waives any and all moral rights the Employee may have in such Works.
Employee’s obligations under this Section 8 shall survive the expiration or
termination of this Agreement.

9. No Restrictions. In making this Agreement you represent and warrant that you
are free to enter into and perform this Agreement and are not and will not be
under any disability, restriction or prohibition, contractual or otherwise, with
respect to (a) your right to execute this Agreement; (b) your right to make the
covenants contained herein; and (c) your right to fully perform each and every
term and obligation hereunder. You further agree not to do or attempt to do, or
suffer to be done, during or after the term hereof, any act in derogation of or
inconsistent with the obligations under this Agreement.

 

2



--------------------------------------------------------------------------------

10. Miscellaneous. This Agreement constitutes the entire agreement and
understanding between you and the Company concerning the compensation to be paid
to you and all of the terms and conditions of your employment and supersedes all
prior agreements concerning same, whether written or oral, except as
specifically set forth herein. Each party agrees to pay reasonable attorney’s
fees and costs incurred by the other if the other party is successful in
enforcing its rights under this Agreement in any court action, arbitration or
other proceeding. This Agreement may not be modified or amended except by
written instrument duly executed by each of the parties. A waiver by either
party of any term or condition of this Agreement or the breach thereof shall not
be deemed to constitute a waiver of any other term or condition of this
Agreement or of any subsequent breach of any term or condition hereof.

11. Section 409A.

(a) Notwithstanding any provision to the contrary in the Agreement, in order to
be eligible to receive any termination benefits under this Agreement that are
deemed deferred compensation subject to Section 409A of the Code, your
termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”).

(b) Notwithstanding anything herein to the contrary, if you are deemed at the
time of your termination of employment with the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), then to the extent delayed commencement of any
portion of the termination benefits to which you are entitled under the
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of your termination benefits
shall not be provided to you prior to the earlier of (i) the expiration of the
six-month period measured from the date of the your Separation from Service with
the Company or (ii) the date of your death. Upon the earlier of such dates, all
payments deferred pursuant to this Section shall be paid in a lump sum to you,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein. The determination of whether you are a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of your
Separation from Service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto). Notwithstanding the foregoing or any other provisions of the
Agreement, you and the Company agree that, for purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under the Agreement shall be treated as a right to receive a
series separate and distinct payments of compensation for purposes of applying
the Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date first written above.

 

 

/s/ Andrew P. Sutor, IV

 

Andrew P. Sutor, IV

 

Date: 2/4/2013

 

Entercom Communications Corp.

 

By:

 

/s/ David J. Field

 

Title:

 

CEO / President

   

Date:

 

2/4/2013

 

 

4